Title: To James Madison from Benjamin Homans, 1 August 1815
From: Homans, Benjamin
To: Madison, James


                    
                        Sir,
                        Navy Department August 1st, 1815.
                    
                    I have the honour to transmit, herewith, a letter from Captain Arthur Sinclair, which is respectfully submitted for your consideration, being the only one of importance received at this Department since your departure from the Seat of Government. I have the honour to be, Sir, With the highest respect, Your most Ob: Servant,
                    
                        Benjamin Homans.
                    
                    
                        P.S. A Copy is transmitted to the Secretary of the Navy.
                        
                            B H.
                        
                    
                